Petition for Writ of Mandamus Denied and Memorandum Opinion filed May 24,
2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00411-CR
                                    ____________

                       IN RE MICHEAL W. BARNES, Relator


                               ORIGINAL PROCEEDING
                                 WRIT OF MANDAMUS
                                     183rd District Court
                                    Harris County, Texas
                              Trial Court Cause No. 1072414




                      MEMORANDUM                     OPINION

       On May 2, 2012, relator filed a petition for writ of mandamus in this court. See
Tex. Gov’t Code Ann. § 22.221 (Vernon 2004); see also Tex. R. App. P. 52. Relator
claims his conviction should be set aside as void.

       Texas Code of Criminal Procedure article 11.07 governs the procedure for obtaining
post-conviction relief from a final felony conviction. See Tex.Code Crim. Proc. Ann. art.
11.07 (West Supp.2010). Article 11.07 provides no role for the courts of appeals in this
process. See id. Only the Texas Court of Criminal Appeals has jurisdiction over matters
related to post-conviction relief from a final felony conviction. See Ater v. Eighth Court of
Appeals, 802 S.W.2d 241, 243 (Tex.1991); Board of Pardons & Paroles ex rel. Keene v.
Court of Appeals for Eighth Dist., 910 S.W.2d 481, 483 (Tex.Crim.App.1995) (holding
that article 11.07 provides the exclusive means to challenge a final felony conviction).
Accordingly, relator's petition is dismissed for lack of jurisdiction. Tex. R. App. P. 52.8(a).




                                           PER CURIAM

Panel consists of Justices Boyce, Christopher, and Jamison.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                              2